In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Queens County (Santucci, J.), dated October 2, 1986, which granted the motion of the defendant New York City Health & Hospitals Corporation to compel him to appear for a physical examination.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances the court did not improvidently exercise its discretion in directing the plaintiff to submit to a physical examination (see, De Chiaro v Rendell, 95 AD2d 792; Schussheim v Beam’s Drug Corp., 45 AD2d 1047). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.